             Case 3:18-cv-00213-HDM-CWH Document 57 Filed 03/13/19 Page 1 of 2



 1   Mark Mausert
     NV Bar No. 2398
 2
     Cody Oldham
 3   NV Bar No. 14594
     729 Evans Avenue
 4   Reno, NV 89512
     (775) 786-5477
 5
     Fax (775) 786-9658
 6   mark@markmausertlaw.com
     Attorneys for Plaintiff
 7
                                     UNITED STATES DISTRICT COURT
 8
                                         DISTRICT OF NEVADA
 9

10
     MICHAEL REAVES,                                  Case No. 3:18-cv-00213-HDM-CWH
11
                        Plaintiff,
12
     vs.                                            STIPULATION AND [PROPOSED] ORDER
13                                                  TO EXTEND DEADLINE FOR PLAINTIFF
     UNITED PARCEL SERVICE, INC. and
     DOES I-X,                                      TO PRODUCE SUPPLEMENTAL
14
                                                    DISCOVERY RESPONSES
15                      Defendants.                 (Second Request)

16

17

18
              COMES NOW, Plaintiff MICHAEL REAVES, and Defendant UNITED PARCEL
19
     SERVICE, by and through their undersigned counsel of record, hereby stipulate and respectfully
20

21   request an Order granting the Stipulation to extend the deadline for Plaintiff to provide

22   supplemental discovery responses, per the Court’s minute Order (ECF No. 53), from March 14,
23
     2019 to March 28, 2019.
24
     //
25
     //
26

          STIPULATION AND ORDER TO EXTEND DEADLINE FOR PLAINTIFF TO PROVIDE SUPPLEMENTAL
                                       DISCOVERY RESPONSES
            Case 3:18-cv-00213-HDM-CWH Document 57 Filed 03/13/19 Page 2 of 2



 1           The parties request this extension due to ongoing settlement discussions and the workload
 2
      of Plaintiff’s counsel. This represents the parties’ second request to extend this deadline.
 3
      Dated: March 13, 2019.                         Dated: March 13, 2019.
 4
     LAW OFFICE OF MARK MAUSERT                      BROWN LAW GROUP
 5

 6
                                                     /s/ Janice Brown
 7   /s/ Mark Mausert                                JANICE P. BROWN, ESQ.
     MARK MAUSERT
 8                                                   Attorneys for Defendant
     CODY OLDHAM
 9
     Attorneys for Plaintiff
10

11   Dated: March 13, 2019.

12   HARTWELL, THALACKER, LTD.

13

14   /s/ Doreen Hartwell
     DOREEN SPEARS HARTWELL
15
     Attorneys for Defendant
16

17
             IT IS SO ORDERED.
18

19           DATED this 14th
                        ____ day of March, 2019.
20

21                                                          __________________________________
                                                            UNITED STATES MAGISTRATE JUDGE
22

23

24

25

26

       STIPULATION AND ORDER TO EXTEND DEADLINE FOR PLAINTIFF TO PROVIDE SUPPLEMENTAL
                                    DISCOVERY RESPONSES
